 



Exhibit 10.18
Execution Copy
FORM OF FOURTH AMENDED AND RESTATED
ADMINISTRATIVE SERVICES AGREEMENT
(formerly called, EPCO AGREEMENT)
by and among
EPCO, INC.
(formerly known as Enterprise Products Company)
ENTERPRISE GP HOLDINGS L.P.
EPE HOLDINGS, LLC
ENTERPRISE PRODUCTS PARTNERS L.P.
ENTERPRISE PRODUCTS OPERATING L.P.
ENTERPRISE PRODUCTS GP, LLC
ENTERPRISE PRODUCTS OLPGP, INC.
DEP HOLDINGS, LLC
DUNCAN ENERGY PARTNERS L.P.
DEP OPERATING PARTNERSHIP, L.P.
TEPPCO PARTNERS, L.P.
TEXAS EASTERN PRODUCTS PIPELINE COMPANY, LLC
TE PRODUCTS PIPELINE COMPANY, LIMITED PARTNERSHIP
TEPPCO MIDSTREAM COMPANIES, L.P.
TCTM, L.P.
and
TEPPCO GP, INC.

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

         
ARTICLE 1: DEFINITIONS
       
 
       
1.1 Definitions
    2  
1.2 Construction
    2  
 
       
ARTICLE 2: SERVICES
       
 
       
2.1 EPCO Services; Term
    2  
2.2 EPCO Compensation
    3  
2.3 Dispute Regarding Services or Calculation of Costs
    3  
2.4 Invoices
    3  
2.5 Disputes; Default
    3  
2.6 Input Regarding EPCO Services
    3  
2.7 Limitation Regarding EPCO Services
    4  
2.8 Representations Regarding Use of Services
    4  
2.9 Warranties; Limitation of Liability
    4  
2.10 Force Majeure
    4  
2.11 Affiliates
    4  
2.12 Dedication of EPCO Employees
    4  
 
       
ARTICLE 3: USE OF NAME AND MARK
       
 
       
3.1 Grant of License
    4  
3.2 Reimbursement of Costs
    5  
 
       
ARTICLE 4: EPCO’S INDEMNIFICATION FOR EXCLUDED LIABILITIES
       
 
       
4.1 Indemnification
    5  
4.2 Indemnification Procedures
    5  
 
       
ARTICLE 5: OTHER AGREEMENTS
       
 
       
5.1 Insurance Matters
    5  
5.2 Sublease of Equipment
    5  
5.3 EPCO’s Employees
    5  
5.4 Business Opportunities
    6  
5.5 Adoption of Policies and Procedures
    8  
 
       
ARTICLE 6: MISCELLANEOUS
       
 
       
6.1 Choice of Law; Submission to Jurisdiction
    8  
6.2 Notices
    8  
6.3 Entire Agreement; Supersedure
    9  
6.4 Effect of Waiver of Consent
    9  
6.5 Amendment or Modification
    9  

-i-



--------------------------------------------------------------------------------



 



         
6.6 Assignment
    9  
6.7 Counterparts
    9  
6.8 Severability
    9  
6.9 Further Assurances
    9  
6.10 Withholding or Granting of Consent
    9  
6.11 U.S. Currency
    9  
6.12 Laws and Regulations
    9  
6.13 Negation of Rights of Third Parties
    9  

Exhibit A — Definitions
Exhibit B — Policies and Procedures
Schedule 2.12 — Schedule of Initial Dedicated EPCO Employees

-ii-



--------------------------------------------------------------------------------



 



FOURTH AMENDED AND RESTATED
ADMINISTRATIVE SERVICES AGREEMENT
     THIS FOURTH AMENDED AND RESTATED ADMINISTRATIVE SERVICES AGREEMENT (this
“Agreement”) is entered into this 30th day of January, 2007, but effective as of
February 5, 2007 (the “Effective Date”), by and among EPCO, Inc., a Texas
corporation formerly known as Enterprise Products Company (“EPCO”), Enterprise
GP Holdings L.P., a Delaware limited partnership (“EPE”), EPE Holdings, LLC, a
Delaware limited liability company (“EPE GP”), Enterprise Products Partners
L.P., a Delaware limited partnership (“EPD”), Enterprise Products Operating
L.P., a Delaware limited partnership (“EPD OLP”), Enterprise Products GP, LLC, a
Delaware limited liability company (“EPD GP”), Enterprise Products OLPGP, Inc.,
a Delaware corporation (“EPD OLPGP”), DEP Holdings, LLC, a Delaware limited
liability company (“DEP Holdings”), Duncan Energy Partners L.P., a Delaware
limited partnership (“DEP”), DEP Operating Partnership, L.P., a Delaware limited
partnership (“DEP OLP”), TEPPCO Partners, L.P., a Delaware limited partnership
(“TPP”), Texas Eastern Products Pipeline Company, LLC, a Delaware limited
liability company (“TPP GP”), TE Products Pipeline Company, Limited Partnership,
a Delaware limited partnership (“TE LP”), TEPPCO Midstream Companies, L.P., a
Delaware limited partnership (“TEPPCO Midstream”), TCTM, L.P., a Delaware
limited partnership (“TCTM”), and TEPPCO GP, Inc., a Delaware corporation
(“TEPPCO Inc.”). Capitalized terms not otherwise defined below have the meanings
ascribed to such terms as set forth on Exhibit A to this Agreement.
R E C I T A L S
     The purpose of this Agreement is to amend and restate, in its entirety,
that certain Third Amended and Restated Administrative Services Agreement (the
“Third Amendment”), dated August 15, 2005 but effective as of February 24, 2005,
among certain of the Parties hereto.
     The Parties hereto (other than EPE, EPE GP, EPD OLPGP, DEP Holdings, DEP,
DEP OLP, TPP, TPP GP, TE LP, TEPPCO Midstream, TCTM and TEPPCO Inc.) originally
entered into that certain EPCO Agreement, dated as of July 31, 1998, in
connection with the initial public offering of EPD units, pursuant to which EPCO
and its Affiliates (other than the EPD Partnership Entities) agreed to provide
certain operational and financial support to the EPD Partnership Entities.
     Effective as of December 10, 2003, EPD OLPGP succeeded EPD GP as the
general partner of EPD OLP.
     Effective as of January 1, 2004, the Parties hereto (other than EPE, EPE
GP, DEP Holdings, DEP, DEP OLP, TPP, TPP GP, TE LP, TEPPCO Midstream, TCTM and
TEPPCO Inc.) amended and restated the EPCO Agreement pursuant to the First
Amended and Restated Administrative Services Agreement (the “First Amendment”),
(i) to reduce the operational and financial support provided by the EPCO Group
to the EPD Partnership Entities, (ii) to change the manner in which the EPD
Partnership Entities were charged for certain administrative, management, and
operating services provided by EPCO, from a fixed fee to allocating the cost of
such services to the EPD Partnership Entities on a pro rata basis, (iii) to
assign certain contract rights, initially retained by EPCO, but which related to
assets owned by the EPD Partnership Entities to the EPD Partnership Entities,
and (iv) to reflect certain other understandings between the EPCO Group and the
EPD Partnership Entities.
     Effective as of June 21, 2004, EPCO assigned the Name and the Mark to EPD
GP, and effective as of October 1, 2004, Enterprise GP assigned the Name and
Mark to EPD OLP.
     Effective October 1, 2004, the Parties hereto (other than EPE, EPE GP, DEP
Holdings, DEP, DEP OLP, TPP, TPP GP, TE LP, TEPPCO Midstream, TCTM and TEPPCO
Inc.) amended and restated the First Amendment to evidence, among other matters
the terms and conditions upon which (i) the EPCO Group would provide certain
services to the EPD Partnership Entities, (ii) EPD OLP would license the use of
the Name and the Mark to EPCO and (iii) EPCO would provide indemnification to
the EPD Partnership Entities for certain matters.
     On February 24, 2005, an Affiliate of EPCO acquired TPP GP. Effective
February 24, 2005, the Parties to the Second Amendment executed Amendment No. 1
to the Second Amendment to exclude the TPP Partnership

-1-



--------------------------------------------------------------------------------



 



Entities from the definition of EPCO Group and exclude such entities from the
business opportunity agreements set forth in the Second Amendment.
     Effective February 24, 2005, the parties hereto (other than DEP Holdings,
DEP and DEP OLP) amended and restated the Second Amendment to evidence, among
other matters the terms and conditions pursuant to which (i) the EPCO Group
provided certain services to the EPE Partnership Entities, (ii) the EPCO Group
provided certain services to the TPP Partnership Entities and (iii) a variety of
additional matters were handled among the EPCO Group, the EPE Partnership
Entities, the EPD Partnership Entities and the TPP Partnership Entities.
     EPE completed the initial public offering of its units in August 2005.
     Effective February 13, 2006, the Parties executed a waiver regarding
certain provisions of the Conflicts Policies and Procedures set forth in the
Third Amendment.
     On November 2, 2006, DEP filed a registration statement on Form S-1 and is
in the process of completing the initial public offering of its common units.
     The Parties hereto desire, by their execution of this Agreement, to
evidence the terms and conditions pursuant to which (i) the EPCO Group will
provide certain services to the DEP Partnership Entities and (ii) a variety of
additional matters will be handled among the EPCO Group, the EPE Partnership
Entities, the EPD Partnership Entities, the DEP Partnership Entities and the TPP
Partnership Entities.
A G R E E M E N T S
     NOW, THEREFORE, in consideration of the premises and the covenants,
conditions, and agreements contained herein, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Parties hereto hereby agree as follows:
ARTICLE 1:    DEFINITIONS
     1.1 Definitions. The definitions listed on Exhibit A shall be for all
purposes, unless otherwise clearly indicated to the contrary, applied to the
terms used in this Agreement.
     1.2 Construction. Unless the context requires otherwise: (a) any pronoun
used in this Agreement shall include the corresponding masculine, feminine or
neuter forms, and the singular form of nouns, pronouns and verbs shall include
the plural and vice versa; (b) references to Articles and Sections refer to
Articles and Sections of this Agreement; (c) the terms “include”, “includes”,
“including” or words of like import shall be deemed to be followed by the words
“without limitation”; and (d) the terms “hereof”, “herein” or “hereunder” refer
to this Agreement as a whole and not to any particular provision of this
Agreement. The table of contents and headings contained in this Agreement are
for reference purposes only, and shall not affect in any way the meaning or
interpretation of this Agreement.
ARTICLE 2:    SERVICES
     2.1 EPCO Services; Term. During the period beginning on the Effective Date
and ending on December 31, 2010, subject to the terms of this Article 2 and
Exhibit B to this Agreement and in exchange for the reimbursement described in
Section 2.2, EPCO hereby agrees to provide, or to cause EPCO Holdings, Inc., a
Texas corporation (“EPCO Holdings”), to provide, the Partnership Entities with
such selling, general and administrative services and such management and
operating services as may be necessary to manage and operate the business,
properties and assets of the Partnership Entities in accordance with Prudent
Industry Practices; it being understood and agreed by the Parties that in
connection with the provision of such services, EPCO shall employ or otherwise
retain the services of such personnel as may be necessary to cause the business,
properties and assets of the Partnership Entities to be so managed and operated
(individually, an “EPCO Service” and, collectively, the “EPCO Services”).

-2-



--------------------------------------------------------------------------------



 



     2.2 EPCO Compensation. As compensation for the provision by EPCO of the
EPCO Services to each of the Partnership Entities, EPCO shall be entitled to
receive, and each of the Partnership Entities agrees to pay to EPCO, without
duplication, an amount equal to the sum of all costs and expenses (direct or
indirect) incurred by EPCO which are directly or indirectly related to the
business or activities of such Partnership Entity (including, without
limitation, expenses, direct or indirect, reasonably allocated to such
Partnership Entity by EPCO). In addition, each of the Partnership Entities shall
pay all sales, use, excise, value added or similar taxes, if any, that may be
applicable from time to time in respect of the EPCO Services provided to such
Partnership Entity by EPCO. The aggregate amount payable by the Partnership
Entities to EPCO pursuant to this Section 2.2 with respect to a given period of
time shall be referred to herein as such entity’s “Administrative Services Fee”.
It is the intention of the Parties that, with the exception of Article V and the
Retained Leases (as hereinafter defined) in the case of the EPD Partnership
Entities, the Administrative Services Fee with respect to the Partnership
Entities represents fair and reasonable compensation to EPCO for the Partnership
Entities’ allocable share of all general and administrative expenses, capital
expenses and other costs for Shared Services borne or performed by EPCO, or any
of the other members of the EPCO Group, for the benefit of any Partnership
Entity.
     2.3 Dispute Regarding Services or Calculation of Costs. Should there be a
dispute over the nature or quality of the EPCO Services, or the calculation and
allocation of any Administrative Services Fee, relating to any of the EPCO
Services, EPCO and the applicable Partnership Entity or Entities shall first
attempt to resolve such dispute, acting diligently and in good faith, using the
past practices of such Parties and documentary evidence of costs as guidelines
for such resolution. If EPCO and the applicable Partnership Entity or Entities
are unable to resolve any such dispute within thirty days, or such additional
time as may be reasonable under the circumstances, the dispute shall be referred
to the Audit and Conflicts Committee of EPE GP, EPD GP, DEP Holdings or TPP GP,
as applicable. EPCO shall provide to each of the Partnership Entities a
quarterly statement indicating the total EPCO costs and expenses allocated to
all of the Partnership Entities and a detailed statement of the EPCO costs and
expenses that are allocated to the particular group of Partnership Entities and
representative of such Partnership Entities’ Administrative Service Fee
(including an explanation of such allocation, which shall generally be
consistent from period to period); provided that one group of Partnership
Entities will not receive the allocation for another group of Partnership
Entities (e.g., the EPD Partnership Entities will not receive the detailed
statement of the TPP Partnership Entities’ costs and expenses, and vice-versa).
The Parties agree that the applicable Audit and Conflicts Committee shall have
the authority to settle any such dispute, in its sole discretion, recognizing
that it is the intent of all Parties that all shared expenses or services be
allocated among the EPCO Group and the applicable Partnership Entity or Entities
on a fair and reasonable basis.
     2.4 Invoices. EPCO shall invoice the applicable Billing Agent on or before
the last day of each month for the estimated Administrative Services Fee for the
next succeeding month, plus or minus any adjustment necessary to correct prior
estimated billings to actual billings. All invoices shall be due and payable on
the last day of the month which the invoice covers. Upon request from the
applicable Billing Agent, EPCO shall furnish in reasonable detail a description
of the EPCO Services performed for the corresponding Partnership Entity or
Entities during any month or other relevant period.
     2.5 Disputes; Default. Notwithstanding any provision of this Article 2 to
the contrary, should the applicable Billing Agent fail to pay EPCO, when due,
any amounts owing in respect of the applicable EPCO Services, except as set
forth in the third succeeding sentence, upon 30 days’ notice, EPCO may terminate
this Article 2 as to those EPCO Services that relate to the unpaid portion of
the invoice. Should there be a dispute as to the propriety of invoiced amounts,
the applicable Billing Agent shall pay all undisputed amounts on each invoice,
but shall be entitled to withhold payment of any amount in dispute and shall
promptly notify EPCO of such disputed amount. EPCO shall promptly provide the
applicable Billing Agent with records relating to the disputed amount so as to
enable EPCO and the applicable Partnership Entities to resolve the dispute. So
long as such parties are attempting in good faith to resolve the dispute, EPCO
shall not be entitled to terminate the EPCO Services that relate to the disputed
amount.
     2.6 Input Regarding EPCO Services. Subject to the Conflicts Policies and
Procedures attached as Exhibit B, any records, information or other input from
the Partnership Entities that is necessary for EPCO to perform any EPCO Services
shall be submitted, upon EPCO’s written request therefor, to EPCO by such
Partnership Entities. If the Partnership Entities fail to supply such records,
information or other input to EPCO and such failure renders EPCO’s performance
of any EPCO Services unreasonably difficult, in EPCO’s reasonable judgment,
EPCO,

-3-



--------------------------------------------------------------------------------



 



upon reasonable notice to the applicable Partnership Entity, may refuse to
perform such EPCO Services until such records, information or other input is
supplied.
     2.7 Limitation Regarding EPCO Services. The Partnership Entities
acknowledge that EPCO shall only be required to perform and provide (i) those
EPCO Services with respect to the business of such Partnership Entities as
operated on the Effective Date in the case of the EPD Partnership Entities, the
TPP Partnership Entities, and the EPE Partnership Entities, and as of the
closing date of DEP’s initial public offering, in the case of the DEP
Partnership Entities, and (ii) such additional EPCO Services as may be mutually
agreed orally or in writing by EPCO and the Partnership Entities, which
agreement regarding additional or fewer EPCO Services shall reflect an
appropriate adjustment to the applicable Administrative Services Fee. EPCO shall
not be required to perform any EPCO Services hereunder for the benefit of any
Person other than the Partnership Entities.
     2.8 Representations Regarding Use of Services. The Partnership Entities
represent and agree that they will use the EPCO Services only in accordance with
all applicable federal, state and local laws and regulations, and in accordance
with the reasonable conditions, rules, regulations, and specifications that may
be set forth in any manuals, materials, documents, or instructions furnished
from time to time by EPCO to such Partnership Entities. EPCO reserves the right
to take all actions, including, without limitation, termination of any portion
of the EPCO Services for any Partnership Entity that it reasonably believes is
required to be terminated in order to assure compliance with applicable laws and
regulations.
     2.9 Warranties; Limitation of Liability. The EPCO Services shall be
provided in accordance with the Services Standard. EXCEPT AS SET FORTH IN THE
PRECEDING SENTENCE, EPCO MAKES NO (AND HEREBY DISCLAIMS AND NEGATES ANY AND ALL)
WARRANTIES OR REPRESENTATIONS WHATSOEVER, EXPRESS OR IMPLIED, WITH RESPECT TO
THE EPCO SERVICES. IN NO EVENT SHALL EPCO OR ANY OF ITS AFFILIATES BE LIABLE TO
ANY OF THE PERSONS RECEIVING ANY EPCO SERVICES OR TO ANY OTHER PERSON FOR ANY
EXEMPLARY, PUNITIVE, INDIRECT, INCIDENTAL, CONSEQUENTIAL, OR SPECIAL DAMAGES
RESULTING FROM ANY ERROR IN THE PERFORMANCE OF SUCH SERVICE, REGARDLESS OF
WHETHER THE PERSON PROVIDING SUCH SERVICE, ITS AFFILIATES, OR OTHERS MAY BE
WHOLLY, CONCURRENTLY, PARTIALLY, OR SOLELY NEGLIGENT OR OTHERWISE AT FAULT,
EXCEPT TO THE EXTENT SUCH EXEMPLARY, PUNITIVE, INDIRECT, INCIDENTAL,
CONSEQUENTIAL OR SPECIAL DAMAGES ARE PAID BY THE PARTY INCURRING SUCH DAMAGES TO
A THIRD PARTY.
     2.10 Force Majeure. EPCO shall have no obligation to perform the EPCO
Services if its failure to do so is caused by or results from any act of God,
governmental action, natural disaster, strike, failure of essential equipment,
or any other cause or circumstance, whether similar or dissimilar to the
foregoing causes or circumstances, beyond the reasonable control of EPCO.
     2.11 Affiliates. At its election, EPCO may cause one or more of its
Affiliates or third party contractors reasonably acceptable to the Party
receiving any EPCO Services to provide such EPCO Services; provided, however,
EPCO shall remain responsible for the provision of such EPCO Service in
accordance with this Agreement.
     2.12 Dedication of EPCO Employees. EPCO shall cause the employees initially
set forth on Schedule 2.12 to perform EPCO Services exclusively for the benefit
of the corresponding DEP Partnership Entity or its successor set forth on
Schedule 2.12. In addition, EPCO shall designate and cause such additional
personnel necessary to provide EPCO Services exclusively for the benefit of such
entities or any other DEP Partnership Entity or its successor as DEP Holdings
shall reasonably request.
.
ARTICLE 3:    USE OF NAME AND MARK
     3.1 Grant of License. Effective as of October 1, 2004, EPD OLP has granted
EPCO a worldwide royalty-free, five year right and license to use the Name and
Mark pursuant to the License Agreement.

-4-



--------------------------------------------------------------------------------



 



     3.2 Reimbursement of Costs. EPD OLP shall reimburse EPCO for the cost of
removing the Name and Mark from EPCO’s trucks in order to meet the schedule for
removal of all Names and Marks on or before the end of the term of the License
Agreement.
ARTICLE 4:    EPCO’S INDEMNIFICATION FOR EXCLUDED LIABILITIES
     4.1 Indemnification. From and after the date hereof and subject to the
remaining provisions of this Article 4, EPCO shall indemnify, defend and hold
harmless the Partnership Entities from and against any loss, cost, claim,
liability, prepayment or similar penalty, damage, expense, attorneys fees,
judgment, award or settlement of any kind or nature whatsoever (other than
out-of-pocket costs and expenses incurred by the Partnership Entities in
connection with the discharge of their obligations pursuant to Section 4.2(b))
(collectively, “Losses”) incurred by the Partnership Entities in connection with
the Excluded Liabilities; provided, however, in no event shall such
indemnification obligation, or the term “Losses,” cover or include exemplary,
punitive, special, consequential, indirect, or incidental damages or lost
profits suffered by the Partnership Entities in connection with the Excluded
Liabilities, except to the extent such exemplary, punitive, special,
consequential, indirect or incidental damages or lost profits are actually paid
by any Partnership Entity to a third party.
     4.2 Indemnification Procedures.
          (a) EPCO shall have the right to control all aspects of the defense of
any claims (and any counterclaims) related to the Excluded Liabilities,
including, without limitation, the selection of counsel, determination of
whether to appeal any decision of any court and the settling of any such matter
or any issues relating thereto; provided, however, that no such settlement shall
be entered into without the consent of the applicable Partnership Entities
unless (i) it includes a full release of the applicable Partnership Entities
from such matter or issues, as the case may be or (ii) following such settlement
there is no realistic scenario under which the applicable Partnership Entities
could be held liable for such matter or issues.
          (b) The Partnership Entities agree, at their own cost and expense, to
cooperate fully with EPCO with respect to all aspects of the defense of any
claims related to the Excluded Liabilities, including, without limitation, the
prompt furnishing to EPCO of any correspondence or other notice relating thereto
that the applicable Partnership Entities may receive, permitting the names of
the applicable Partnership Entities to be utilized in connection with such
defense and the making available to EPCO of any files, records or other
information of the applicable Partnership Entities that EPCO considers relevant
to such defense; provided, however, that in connection therewith EPCO agrees to
use reasonable efforts to minimize the impact thereof on the operations of such
Partnership Entities. In no event shall the obligation of the applicable
Partnership Entities to cooperate with EPCO as set forth in the immediately
preceding sentence be construed as imposing upon the applicable Partnership
Entities an obligation to hire and pay for counsel in connection with the
defense of any claims related to the Excluded Liabilities.
ARTICLE 5:    OTHER AGREEMENTS
     5.1 Insurance Matters. EPCO hereby agrees to cause the Partnership Entities
to be named as additional insureds in EPCO’s insurance program, as in effect
from time to time. Subject to Section 2.5, each of the Partnership Entities
shall be allocated, and pay for, such insurance coverage in an amount equal to
EPCO’s cost of insuring the assets and operations of such partnership entities.
     5.2 Sublease of Equipment. Effective June 1, 1998, EPCO and EPD OLP entered
into one or more Sublease Agreements (the “Sublease Agreements”), pursuant to
which EPCO agreed to sublease to EPD OLP the equipment covered by the Retained
Leases. EPCO has assigned to EPD OLP all options held by EPCO to purchase any
and all equipment subject to the Sublease Agreements and the Retained Leases.
     5.3 EPCO’s Employees.
          (a) The obligation of each Billing Agent to pay the Administrative
Services Fee shall, as such obligation relates to EPCO’s expenses incurred to
compensate its employees providing the EPCO Services,

-5-



--------------------------------------------------------------------------------



 




reimburse EPCO for the appropriate pro rata cost of such employees’ salaries,
wages, bonuses, benefits, social security and other taxes, workers compensation
insurance, retirement and insurance benefits, training, and other direct and
indirect costs of such employee fringe benefits. The applicable Billing Agent
shall not be obligated to pay any amount directly to EPCO’s employees; provided,
however, if EPCO ever fails to pay any employee providing EPCO Services within
30 days following the date such employee’s payment is due:
          (i) the applicable Billing Agent or any Affiliate may (w) pay such
employee directly, (x) employ such employee directly, (y) notify EPCO and begin
to pay all employees providing EPCO Services directly, or (z) notify EPCO that
the portion of this Agreement relating to the EPCO Services is terminated and
employ directly any or all of such employees, or employ such other individuals
as the applicable Billing Agent and its Affiliates may choose in their sole
discretion, and
          (ii) EPCO shall reimburse the applicable Billing Agent for any amount
that such Billing Agent or its Affiliate paid to EPCO, for EPCO’s employees
providing the EPCO Services, that EPCO did not pay to, or on behalf of, such
employees.
          (b) Notwithstanding anything in Section 5.3(a) to the contrary, the
applicable Billing Agent, shall have the right, at any time upon at least
90 days notice to EPCO, to terminate the portion of this Agreement relating to
the EPCO Services and to employ any or all of EPCO’s employees providing the
EPCO Services directly, or employ such other individuals as the applicable
Billing Agent or its Affiliates may choose in its sole discretion.
     5.4 Business Opportunities.
          (a) If any member of the EPCO Group, the EPE Partnership Entities, the
EPD Partnership Entities, or the DEP Partnership Entities (the “Business
Opportunity Parties”) is offered by a third party, or discovers an opportunity
to acquire from a third party, Equity Securities (an “Equity Business
Opportunity”), the Business Opportunity Party that is offered or discovers such
Equity Business Opportunity shall promptly advise the Board of Directors of EPE
GP and present such Equity Business Opportunity to EPE. EPE shall be presumed to
desire to acquire the Equity Securities until such time as EPE GP advises the
EPCO Group, EPD GP (on behalf of the EPD Partnership Entities) and DEP Holdings
(on behalf of the DEP Partnership Entities) that EPE has abandoned the pursuit
of such Equity Business Opportunity. In the event that the purchase price of the
Equity Securities is reasonably likely to equal or exceed $100 million, any
decision to decline the Equity Business Opportunity shall be made by the Chief
Executive Officer of EPE GP after consultation with and subject to the approval
of its Audit and Conflicts Committee. If the purchase price is reasonably likely
to be less than $100 million, the Chief Executive Officer of EPE GP may make the
determination to decline the Equity Business Opportunity without consulting the
Audit and Conflicts Committee of EPE GP. In the event that EPE abandons the
Equity Business Opportunity and so notifies the EPCO Group, EPD GP (on behalf of
the EPD Partnership Entities) and DEP Holdings (on behalf of the DEP Partnership
Entities), EPD shall have the second right to pursue such Equity Business
Opportunity. EPD shall be presumed to desire to acquire the equity securities
until such time as EPD GP advises the EPCO Group and DEP Holdings (on behalf of
the DEP Partnership Entities) that EPD has abandoned the pursuit of such Equity
Business Opportunity. In determining whether or not to pursue the Equity
Business Opportunity, EPD will follow the same procedures applicable to EPE, as
described above but utilizing EPD GP’s Chief Executive Officer and Audit and
Conflicts Committee. EPD, in its sole discretion, may also keep and designate
such Equity Business Opportunity for the benefit and pursuit by DEP. In such
event, DEP shall have the opportunity to pursue such acquisition until the
earlier of (i) the Board of Directors of DEP Holdings notifies EPD that DEP does
not intend to pursue such Equity Business Opportunity or (ii) EPD abandons such
Equity Business Opportunity for both itself and for the benefit of DEP. In the
event that EPD abandons the Equity Business Opportunity and so notifies the EPCO
Group and DEP Holdings (on behalf of the DEP Partnership Entities), the EPCO
Group may either pursue the Equity Business Opportunity or offer the Equity
Business Opportunity to EPCO Holdings, or the TPP Partnership Entities, in
either case, without any further obligation to the Business Opportunity Parties.
Notwithstanding anything to the contrary in this agreement, the Chief Executive
Officer of EPE GP is not required to present such Equity Business Opportunity
equal to or in excess of $100 million to the Audit and Conflicts Committee of
EPE GP in order to decline such opportunity unless such opportunity is to be
reoffered to, or is desired to be taken by, another Party to this Agreement or
their Affiliates.

-6-



--------------------------------------------------------------------------------



 



          (b) If any Business Opportunity Party is offered by a third party, or
discovers a business opportunity not covered by Section 5.4(a) (a “Non-Equity
Securities Opportunity”), the Business Opportunity Party that is offered or
discovers such Non-Equity Securities Opportunity shall promptly advise the Board
of Directors of EPD GP and present such Non-Equity Securities Opportunity to
EPD. EPD shall be presumed to desire to pursue the Non-Equity Securities
Opportunity until such time as EPD GP advises the EPCO Group, EPE GP (on behalf
of the EPE Partnership Entities) and DEP Holdings (on behalf of the DEP
Partnership Entities) that EPD has abandoned the pursuit of such Non-Equity
Securities Opportunity.
     In the event that the purchase price of the Non-Equity Securities
Opportunity is reasonably likely to equal or exceed $100 million, any decision
to decline the Non-Equity Securities Opportunity shall be made by the Chief
Executive Officer of EPD GP after consultation with and subject to the approval
of its Audit and Conflicts Committee. If the purchase price is reasonably likely
to be less than $100 million, the Chief Executive Officer of EPD GP may make the
determination to decline the Non-Equity Securities Opportunity without
consulting the Audit and Conflicts Committee of EPD GP. Notwithstanding anything
to the contrary in this agreement, the Chief Executive Officer of EPD GP is not
required to present such Non-Equity Securities Opportunity equal to or in excess
of $100 million to such Audit and Conflicts Committee in order to decline such
opportunity unless such opportunity is to be reoffered to, or is desired to be
taken by, another Party to this Agreement or their Affiliates.
     EPD, in its sole discretion, may also keep and designate such Non-Equity
Securities Opportunity for the benefit and pursuit by DEP. In such event, DEP
shall have the opportunity to pursue such acquisition until the earlier of
(i) the Board of Directors of DEP Holdings notifies EPD that DEP does not intend
to pursue such Non-Equity Securities Opportunity or (ii) EPD abandons such
Non-Equity Securities Opportunity for both itself and for the benefit of DEP.
     In the event that EPD abandons the Non-Equity Securities Opportunity and so
notifies the EPCO Group, EPE GP (on behalf of the EPE Partnership Entities) and
DEP Holdings (on behalf of the DEP Partnership Entities), EPE shall have the
second right to pursue such Non-Equity Securities Opportunity. EPE shall be
presumed to desire to pursue the Non-Equity Securities Opportunity until such
time as EPE GP advises the EPCO Group that EPE has abandoned the pursuit of such
opportunity. In determining whether or not to pursue the Non-Equity Securities
Opportunity, EPE will follow the same procedures applicable to EPD, as described
above but utilizing EPE GP’s Chief Executive Officer and Audit and Conflicts
Committee.
     In the event that EPE abandons the Non-Equity Securities Opportunity and so
notifies the EPCO Group, the EPCO Group may either pursue the Non-Equity
Securities Opportunity or offer the Non-Equity Securities Opportunity to EPCO
Holdings or the TPP Partnership Entities, in either case, without any further
obligation to the Business Opportunity Parties.
          (c) None of the EPCO Group, the EPE Partnership Entities, the EPD
Partnership Entities nor the DEP Partnership Entities shall have any obligation
to present any Business Opportunity to any of the TPP Partnership Entities. None
of the TPP Partnership Entities shall have any obligation to present any
Business Opportunity to the EPCO Group, the EPE Partnership Entities, the EPD
Partnership Entities or the DEP Partnership Entities.
          (d) Any Business Opportunity offered to or discovered by any EPCO
employee solely responsible for the business and affairs of any of the TPP
Partnership Entities shall not be subject to the Business Opportunity agreements
contained in this Section 5.4 other than Section 5.4(c).
          (e) Any Business Opportunity offered to or discovered by an EPCO
employee solely responsible for the business and affairs of any of the EPE
Partnership Entities shall be considered a Business Opportunity of the EPE
Partnership Entities for purposes of this Section 5.4.
          (f) Any Business Opportunity offered to or discovered by an EPCO
employee solely responsible for the business and affairs of any of the EPD
Partnership Entities shall be considered a Business Opportunity of the EPD
Partnership Entities for purposes of this Section 5.4.

-7-



--------------------------------------------------------------------------------



 




          (g) Any Business Opportunity offered to or discovered by EPCO employee
solely responsible for the business and affairs of any of the DEP Partnership
Entities shall be considered a Business Opportunity of the DEP Partnership
Entities for purposes of this Section 5.4 only to the extent expressly
designated as an Business Opportunity for the DEP Partnership Entities in
accordance with the agreement of limited partnership of DEP or DEP OLP, and
otherwise shall be considered a Business Opportunity of the EPD Partnership
Entities for purposes of this Section 5.4. DEP and DEP OLP acknowledge and agree
that such partnerships have renounced their interest in Business Opportunities
to the extent set forth in their respective partnership agreements, and hereby
agree that, to the extent such opportunities are abandoned by EPD, EPE, the EPCO
Group or other third parties may rely on such agreements in their respective
partnership agreements in connection with their pursuit of such Business
Opportunities.
          (h) Any Business Opportunity offered to or discovered by any EPCO
employee who performs Shared Services shall be allocated to the EPCO Group, the
EPE Partnership Entities, the EPD Partnership Entities and/or the TPP
Partnership Entities:
          (i) to the extent that the Business Opportunity is first presented to
such employee in such employee’s capacity as a representative of the EPCO Group,
the EPE Partnership Entities, the EPD Partnership Entities, the DEP Partnership
Entities, or the TPP Partnership Entities, such Business Opportunity shall be
allocated to the Partnership Entities then represented by such employee (or to
the EPD Partnership Entities with respect to a representative of the DEP
Partnership Entities to the extent not expressly designated as an Business
Opportunity for the DEP Partnership Entities in accordance with the agreement of
limited partnership of DEP or DEP OLP); and
          (ii) to the extent that the Business Opportunity is first presented to
such employee in such employee’s individual capacity without regard to his
representation of any Partnership Entity, such Business Opportunity shall be
allocated to the Partnership Entity for which such employee devotes the most
significant amount of such employee’s time (or to the EPD Partnership Entities
with respect to a representative of the DEP Partnership Entities to the extent
not expressly designated as an Business Opportunity for the DEP Partnership
Entities in accordance with the agreement of limited partnership of DEP or DEP
OLP).
          (i) EPCO has caused all EPCO employees who may receive Business
Opportunities to acknowledge and agree to comply with the Business Opportunity
agreements set forth in this Section 5.4.
     5.5 Adoption of Policies and Procedures. The Boards of Directors of EPCO,
EPE GP, EPD GP, DEP Holdings and TPP GP have adopted the Conflicts Policies and
Procedures attached hereto as Exhibit B (the “Conflicts Policy”). EPCO agrees
to, and agrees to use all reasonable efforts to cause its employees to, comply
with the Conflicts Policy.
ARTICLE 6:    MISCELLANEOUS
     6.1 Choice of Law; Submission to Jurisdiction. This Agreement shall be
subject to and governed by the laws of the State of Texas. Each Party hereby
submits to the exclusive jurisdiction of the state and federal courts in the
State of Texas and to exclusive venue in Houston, Harris County, Texas.
     6.2 Notices. All notices or requests or consents provided for or permitted
to be given pursuant to this Agreement must be in writing and must be given by
depositing same in the United States mail, addressed to the Party to be
notified, postpaid, and registered or certified with return receipt requested or
by delivering such notice in person or by facsimile to such Party. Notice given
by personal delivery or mail shall be effective upon actual receipt. Notice
given by facsimile shall be effective upon actual receipt if received during the
recipient’s normal business hours, or at the beginning of the recipient’s next
business day after receipt if not received during the recipient’s normal
business hours. All notices to be sent to a Party pursuant to this Agreement
shall be sent to or made at the address set forth below such Party’s signature
to this Agreement, or at such other address as such Party may stipulate to the
other Parties in the manner provided in this Section 6.2.

-8-



--------------------------------------------------------------------------------



 



     6.3 Entire Agreement; Supersedure. This Agreement constitutes the entire
agreement of the Parties relating to the matters contained herein, superseding
all prior contracts or agreements among the parties, whether oral or written,
relating to the matters contained herein.
     6.4 Effect of Waiver of Consent. No Party’s express or implied waiver of,
or consent to, any breach or default by any Party in the performance by such
Party of its obligations hereunder shall be deemed or construed to be a consent
or waiver to or of any other breach or default in the performance by such Party
of the same or any other obligations of such Party hereunder. Failure on the
part of a Party to complain of any act of any Party or to declare any Party in
default, irrespective of how long such failure continues, shall not constitute a
waiver by such Party of its rights hereunder until the applicable statute of
limitations period has run.
     6.5 Amendment or Modification. This Agreement may be amended or modified
from time to time only by the agreement of all the Parties affected by any such
amendment; provided, however, that EPE, EPD, DEP and TPP may not, without the
prior approval of its Audit and Conflicts Committee, agree to any amendment or
modification of this Agreement that, in the reasonable discretion of EPE GP, EPD
GP, DEP Holdings, or TPP GP, as applicable, will materially and adversely affect
the holders of units of EPE, EPD, DEP or TPP, as applicable.
     6.6 Assignment. No Party shall have the right to assign or delegate its
rights or obligations under this Agreement without the consent of the other
Parties.
     6.7 Counterparts. This Agreement may be executed in any number of
counterparts with the same effect as if all Parties had signed the same
document. All counterparts shall be construed together and shall constitute one
and the same instrument.
     6.8 Severability. If any provision of this Agreement or the application
thereof to any Party or circumstance shall be held invalid or unenforceable to
any extent, the remainder of this Agreement and the application of such
provision to other Parties or circumstances shall not be affected thereby and
shall be enforced to the greatest extent permitted by law.
     6.9 Further Assurances. In connection with this Agreement and all
transactions contemplated by this Agreement, each Party hereto agrees to execute
and deliver such additional documents and instruments and to perform such
additional acts as may be necessary or appropriate to effectuate, carry out and
perform all of the terms, provisions and conditions of this Agreement and all
such transactions.
     6.10 Withholding or Granting of Consent. Unless the consent or approval of
a Party is expressly required not to be unreasonably withheld (or words to
similar effect), each Party may, with respect to any consent or approval that it
is entitled to grant pursuant to this Agreement, grant or withhold such consent
or approval in its sole and uncontrolled discretion, with or without cause, and
subject to such conditions as it shall deem appropriate.
     6.11 U.S. Currency. All sums and amounts payable or to be payable pursuant
to the provisions of this Agreement shall be payable in coin or currency of the
United States of America that, at the time of payment, is legal tender for the
payment of public and private debts in the United States of America.
     6.12 Laws and Regulations. Notwithstanding any provision of this Agreement
to the contrary, no Party hereto shall be required to take any act, or fail to
take any act, under this Agreement if the effect thereof would be to cause such
Party to be in violation of any applicable law, statute, rule or regulation.
     6.13 Negation of Rights of Third Parties. The provisions of this Agreement
are enforceable solely by the Parties, and no limited partner of EPE, EPD, DEP
or TPP or other Person shall have the right to enforce any provision of this
Agreement or to compel any Party to comply with the terms of this Agreement.
[SIGNATURE PAGES FOLLOW]

-9-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Parties have caused this Agreement to be duly
executed by their respective authorized officers as of January 30, 2007, to be
effective as of the Effective Date.

                  EPCO, INC. (formerly known as Enterprise
Products Company, a Texas corporation)    
 
           
 
  By:    /s/ Richard H. Bachmann    
 
     
 
   
 
  Name:   Richard H. Bachmann    
 
  Title:   Executive Vice President and    
 
      Chief Legal Officer    
 
                Address for Notice:
1100 Louisiana, 10th Floor
Houston, Texas 77002
Facsimile No.: (713) 381-6500    

[signature page]

 



--------------------------------------------------------------------------------



 



                  ENTERPRISE GP HOLDINGS L.P.    
 
                EPE HOLDINGS, LLC
Individually and as Sole General Partner of
Enterprise GP Holdings L.P.    
 
           
 
  By:    /s/ W. Randall Fowler    
 
     
 
W. Randall Fowler    
 
      Senior Vice President and Chief    
 
      Financial Officer    
 
                Address for Notice:
1100 Louisiana, 10th Floor
Houston, Texas 77002
Facsimile No.: (713) 381-8200    
 
                ENTERPRISE PRODUCTS PARTNERS L.P.    
 
                ENTERPRISE PRODUCTS OPERATING L.P.    
 
                ENTERPRISE PRODUCTS GP, LLC,
Individually and as Sole General Partner of
Enterprise Products Partners L.P., and    
 
                ENTERPRISE PRODUCTS OLPGP, INC.,
Individually and as Sole General Partner of
Enterprise Products Operating L.P.    
 
           
 
  By:    /s/ W. Randall Fowler    
 
     
 
W. Randall Fowler
Senior Vice President and Treasurer    
 
                Address for Notice:
1100 Louisiana, 10th Floor
Houston, Texas 77002
Facsimile No.: (713) 381-8200    

 



--------------------------------------------------------------------------------



 



                  DUNCAN ENERGY PARTNERS L.P.         DEP HOLDINGS, LLC
Individually and as Sole General Partner
of Duncan Energy Partners L.P.    
 
           
 
  By:    /s/ Michael A. Creel    
 
     
 
Michael A. Creel    
 
      Executive Vice President and Chief Financial Officer    
 
                Address for Notice:
1100 Louisiana, 10th Floor
Houston, Texas 77002
Facsimile No.: (713) 381-8200    
 
                DEP OPERATING PARTNERSHIP, L.P.    
 
                By: DEP OLPGP, LLC, as Sole General Partner    
 
           
 
  By:    /s/ Michael A. Creel    
 
     
 
Michael A. Creel    
 
      Executive Vice President and Chief Financial Officer    
 
                Address for Notice:
1100 Louisiana, 10th Floor
Houston, Texas 77002
Facsimile No.: (713) 381-8200    

[signature page]

 



--------------------------------------------------------------------------------



 



                  TEPPCO PARTNERS, L.P.    
 
                TEXAS EASTERN PRODUCTS PIPELINE
COMPANY, LLC
Individually and as Sole General Partner of
TEPPCO Partners, L.P.    
 
           
 
  By:   /s/ William G. Manias     
 
     
 
William G. Manias, Vice President and Chief Financial Officer    
 
                Address for Notice:
1100 Louisiana, Suite 1600
Houston, Texas 77002
Facsimile No.: (713) 381-4039    
 
                TE PRODUCTS PIPELINE COMPANY,
LIMITED PARTNERSHIP    
 
                TEPPCO MIDSTREAM COMPANIES, L.P.    
 
                TCTM, L.P.    
 
                TEPPCO GP, Inc.
Individually and as Sole General Partner of TE
Products Pipeline Company, Limited Partnership,
TEPPCO Midstream Companies, L.P. and TCTM, L.P.    
 
           
 
  By:   /s/ William G. Manias     
 
     
 
William G. Manias, Vice President and Chief Financial Officer    
 
                Address for Notice:
1100 Louisiana, Suite 1600
Houston, Texas 77002
Facsimile No.: (713) 381-4039    

[signature page]

 



--------------------------------------------------------------------------------



 



Exhibit A
DEFINED TERMS
     “Administrative Services Fee” shall have the meaning set forth in
Section 2.2.
     “Affiliate” shall mean, with respect to any Person, any other Person that
directly or indirectly through one or more intermediaries controls, is
controlled by or is under common control with, the Person in question. As used
herein, the term “control” means the possession, direct or indirect, of the
power to direct or cause the direction of the management and policies of a
Person, whether through ownership of voting securities, by contract or
otherwise. Notwithstanding the foregoing, a Person shall only be considered an
“Affiliate” of the general partner of EPE, EPD, DEP or TPP, as applicable, if
such Person owns, directly or indirectly, 50% or more of the voting securities
of such general partner or otherwise possesses the sole power to direct or cause
the direction of the management and policies of such general partner.
     “Agreement” shall mean this Fourth Amended and Restated Administrative
Services Agreement, as it may be amended, modified, or supplemented from time to
time.
     “Audit and Conflicts Committee” means a committee of the Board of Directors
of EPE GP, EPD GP. DEP Holdings or TPP GP, as applicable, composed entirely of
three or more directors who meet the independence, qualification and experience
requirements established by the Securities Exchange Act and the rules and
regulations of the Commission thereunder and by The New York Stock Exchange, and
with respect to EPD GP and TPP GP, at least two of whom also meet the S&P
Criteria.
     “Billing Agent” shall mean (i) in the case of the EPE Partnership Entities,
EPE Holdings, LLC, (ii) in the case of the EPD Partnership Entities, Enterprise
Products GP, LLC, (iii) in the case of the DEP Partnership Entities, DEP
Holdings, and (iv) in the case of TPP, TEPPCO GP, Inc.
     “Business Opportunity” shall mean, collectively or individually, as the
context may require, an Equity Business Opportunity and/or a Non-Equity
Securities Opportunity.
     “Business Opportunity Parties” shall have the meaning set forth in
Section 5.4(a).
     “Commission” shall mean the United States Securities and Exchange
Commission.
     “DEP” shall have the meaning set forth in the Preamble.
     “DEP Holdings” shall have the meaning set forth in the Preamble.
     “DEP OLP” shall have the meaning set forth in the Preamble.
     “DEP Partnership Entities” shall mean DEP Holdings, DEP, DEP OLP and any
Affiliate controlled (and only so long as such Affiliates are controlled) by DEP
Holdings, DEP or DEP OLP (as the term “control” is used in the definition of
“Affiliate”).
     “Effective Date” shall have the meaning set forth in the Preamble.
     “EPCO” shall have the meaning set forth in the Preamble.
     “EPCO Group” shall mean EPCO and its Affiliates (other than the Partnership
Entities).
     “EPCO Holdings” shall have the meaning set forth in Section 2.1(a).
     “EPCO Services” shall have the meaning set forth in Section 2.1.

A-1



--------------------------------------------------------------------------------



 



     “EPD” shall have the meaning set forth in the Preamble.
     “EPD GP” shall have the meaning set forth in the Preamble.
     “EPD OLP” shall have the meaning set forth in the Preamble.
     “EPD OLPGP” shall have the meaning set forth in the Preamble.
     “EPD Partnership Entities” shall mean EPD GP, EPD, EPD OLP and any
Affiliate controlled (and only so long as such Affiliates are controlled) by EPD
GP, EPD or EPD OLP (as the term “control” is used in the definition of
“Affiliate”).
     “EPE” shall have the meaning set forth in the Preamble.
     “EPE GP” shall have the meaning set forth in the Preamble.
     “EPE Partnership Entities” shall mean EPE GP, EPE and any Affiliate
controlled (and only so long as such Affiliates are controlled) by EPE GP or EPE
(as the term “control” is used in the definition of “Affiliate”) but excluding
the EPD Partnership Entities.
     “Equity Business Opportunity” shall have the meaning set forth in
Section 5.4(a).
     “Equity Securities” shall mean (i) general partner interests (or securities
which have characteristics similar to general partner interests) and incentive
distribution rights or similar rights in publicly traded partnerships or
interests in Persons that own or control such general partner or similar
interests (collectively, “GP Interests”) and securities convertible,
exercisable, exchangeable or otherwise representing ownership or control of such
GP Interests and (ii) incentive distribution rights and limited partner
interests (or securities which have characteristics similar to incentive
distribution rights or limited partner interests) in publicly traded
partnerships or interests in Persons that own or control such limited partner or
similar interests (collectively, “non-GP Interests”); provided that such non-GP
Interests are associated with GP Interests and are owned by the owners of GP
Interests or their respective Affiliates.
     “Excluded Liabilities” shall mean the following liabilities and
obligations:
          (a) all indebtedness of EPCO and its Affiliates other than the
Partnership Entities for borrowed money; and
          (b) any income tax liability of EPCO that may result from the
consummation of the transactions contemplated by the First Amendment, the Second
Amendment or this Agreement.
     “First Amendment” shall have the meaning set forth in the Preamble.
     “Independent Director” shall mean an individual who meets the independence,
qualification and experience requirements of the New York Stock Exchange
     “License Agreement” shall mean that certain Trademark License Agreement,
effective August 18, 2004, by and between EPD OLP and EPCO.
     “Losses” shall have the meaning set forth in Section 4.1.
     “Name” and “Mark” shall mean the name “Enterprise”, as described in
Registration Number 1,236,995 registered on May 10, 1983 and issued by the
United States Patent and Trademark Office, and the mark “Enterprise”, as
described in Application Registration Number 1,292,612 registered on
September 4, 1984 and issued by the United States Patent and Trademark Office.

A-2



--------------------------------------------------------------------------------



 



     “Non-Equity Securities Opportunity” shall have the meaning set forth in
Section 5.4(b).
     “Party” shall mean any one of the Persons that executes this Agreement.
     “Partnership Entity” or “Partnership Entities” shall mean the individual or
collective reference, as the context may require, to the EPD Partnership
Entities, the EPE Partnership Entities, the DEP Partnership Entities and/or the
TPP Partnership Entities.
     “Person” means an individual or a corporation, limited liability company,
partnership, joint venture, trust, unincorporated organization, association,
government agency or political subdivision thereof or other entity.
     “Prudent Industry Practices” shall mean, at a particular time, any of the
practices, methods and acts which, in the exercise of reasonable judgment, will
result in the proper operation and maintenance of the assets owned by a Party or
its Affiliates and shall include, without limitation, the practices, methods and
acts engaged in or approved by a significant portion of the industry at such
time with respect to the assets of the same or similar types as the assets owned
by such Party or its Affiliates. Prudent Industry Practices are not intended to
be limited to optimum practices, methods or acts, to the exclusion of all
others, but rather represent a spectrum of possible practices, methods and acts
which could have been expected to accomplish the desired result at a
commercially reasonable cost in a reliable, safe and timely fashion, in
compliance with the applicable limited partnership agreement and limited
liability company agreement and in accordance with all applicable laws. Prudent
Industry Practices are intended to entail the same standards as the Parties
would, in the prudent management of their own properties, use from time to time.
     “Retained Leases” shall mean the operating leases relating to (i) one
cogeneration unit, and (ii) approximately 100 rail cars, the liabilities of each
of which were retained by EPCO in connection with the formation of EPD and EPD
OLP.
     “S&P Criteria” shall mean a duly appointed member of the Audit and
Conflicts Committee who had not been, at the time of such appointment or at any
time in the preceding five years, (a) a direct or indirect legal or beneficial
owner of interests in EPD or TPP, as applicable, or any of its Affiliates
(excluding de minimis ownership interests having a value of less than
$1 million), (b) a creditor, supplier, employee, officer, director, family
member, manager or contractor of EPD or TPP, as applicable, or any of its
Affiliates, or (c) a person who controls (whether directly, indirectly or
otherwise) EPD or TPP, as applicable, or any of its Affiliates or any creditor,
supplier, employee, officer, director, manager or contractor of EPD or TPP, as
applicable, or any of its Affiliates.
     “Second Amendment” shall have the meaning set forth in the Preamble.
     “Securities Act” shall mean the Securities Act of 1933, as amended,
supplemented or restated from time to time, and any successor to such statute.
     “Securities Exchange Act” shall mean the Securities Exchange Act of 1934,
as amended, supplemented or restated from time to time, and any successor to
such statute.
     “Services Standard” shall mean, with respect to the performance of the EPCO
Services, the good faith undertaking, on a commercially reasonable basis, to
perform the EPCO Services (i) in the case of the EPD Partnership Entities, at
least the same quality and manner as EPCO Services were provided by EPCO or its
Affiliates to the EPD Partnership Entities during calendar year 2004, (ii) in
the case of the TPP Partnership Entities, at least the same quality and manner
as services were provided by Duke Energy Field Services LLC or its Affiliates to
the TPP Partnership Entities during calendar year 2004 and (iii) in all material
respects in compliance with applicable laws and Prudent Industry Practices.
     “Shared Services” shall mean the performance of services for more than one
of the groups of entities comprising the EPCO Group, the EPE Partnership
Entities, the EPD Partnership Entities, the DEP Partnership Entities and the TPP
Partnership Entities.

A-3



--------------------------------------------------------------------------------



 



     “Sublease Agreements” shall have the meaning set forth in Section 5.2.
     “TCTM” shall have the meaning set forth in the Preamble.
     “TE LP” shall have the meaning set forth in the Preamble.
     “TEPPCO Midstream” shall have the meaning set forth in the Preamble.
     “TEPPCO Inc.” shall have the meaning set forth in the Preamble.
     “Third Amendment” shall have the meaning set forth in the Recitals.
     “TPP” shall have the meaning set forth in the Preamble.
     “TPP GP” shall have the meaning set forth in the Preamble.
     “TPP Partnership Entities” shall mean TPP GP, TPP and any Affiliate
controlled (and only so long as such Affiliates are controlled) by TPP GP or TPP
(as the term “control” is used in the definition of “Affiliate”).

A-4



--------------------------------------------------------------------------------



 



Exhibit B
Conflicts Policies and Procedures
     Capitalized terms used but not defined in this Exhibit B shall have the
meanings assigned to such terms in that certain Fourth Amended and Restated
Administrative Services Agreement, effective February 5, 2007, of which this
Exhibit B forms a part.
     This Exhibit B outlines the corporate governance structure and the policies
and procedures that have been adopted by EPE GP, EPD GP, DEP Holdings and TPP GP
to address potential conflicts among, protect the confidential information of,
and govern the sharing of EPCO personnel among, the Partnership Entities.
Corporate Governance
Boards of Directors –
     (a) Independent Directors. Each of EPE GP, EPD GP, DEP Holdings and TPP GP
will have at least three Independent Directors on its board of directors. None
of such Independent Directors will overlap among EPE GP, EPD GP, DEP Holdings
and TPP GP. Each of EPE GP, EPD GP, DEP Holdings and TPP GP shall maintain a
majority of Independent Directors on its board of directors to the extent
required under applicable rules of the securities exchange on which securities
of EPE, EPD, DEP and TPP trade, but otherwise shall not be required to maintain
a majority of Independent Directors on its board of directors.
     (b) Other Directors. Other than the persons expressly noted below, no
director shall serve on more than one of the boards of directors of EPE GP, EPD
GP, DEP Holdings and TPP GP. Dan L. Duncan, Robert G. Phillips, Michael A.
Creel, W. Randall Fowler and/or Richard H. Bachmann may serve on more than one
of the foregoing boards of directors or any committee thereof.
     Notwithstanding the foregoing in clauses (a) and (b) above, Mr. Duncan and
any one or more of the other individuals serving as directors of EPE GP, EPD GP
or DEP Holdings and any one or more of the individuals serving as directors of
TPP GP may attend the meetings of the board of directors of the Partnership
Entity of which Mr. Duncan and/or such individuals are not directors, but only
at the invitation of EPE GP, EPD GP, DEP Holdings or TPP GP, as applicable, and
so long as no information concerning Commercial and Development Activities
involving Potential Overlapping Assets is provided to Mr. Duncan and/or such
individuals while in attendance at such meetings.
     Separate Commercial Management and Employees – EPCO employees performing
Commercial and Development Activities involving Potential Overlapping Assets for
the EPE Partnership Entities, the EPD Partnership Entities and/or the DEP
Partnership Entities, on the one hand, and the TPP Partnership Entities, on the
other hand, shall not overlap. EPCO employees performing Commercial and
Development Activities which do not involve Potential Overlapping Assets for the
EPE Partnership Entities, the EPD Partnership Entities, the DEP Partnership
Entities and/or the TPP Partnership Entities may overlap.
     Shared Services – EPCO employees may be assigned to perform Shared Services
for all or any of the Partnership Entities. EPCO employees performing Shared
Services may be appointed to officer positions (including executive officer
positions) at more than one of EPE GP, EPD GP, DEP Holdings and TPP GP or their
respective controlled Affiliates. However, as stated above, EPCO employees
performing Commercial and Development Activities for either the EPE Partnership
Entities, the EPD Partnership Entities, and/or the DEP Partnership Entities, on
the one hand, or the TPP Partnership Entities, on the other hand, may perform
Shared Services for any group of Entities except to the extent that such Shared
Services constitute Commercial and Development Activities involving Potential
Overlapping Assets. As a result of their performance of Shared Services, Shared
Employees may obtain Commercial Information that relates to more than one of the
groups of Partnership Entities. To the extent that any Shared Employee has
Commercial Information that relates to the EPE Partnership Entities, the EPD
Partnership Entities, the DEP Partnership Entities and the TPP Partnership
Entities and involves Potential Overlapping Assets, such Shared Employee shall
not engage in any activities to which such Commercial Information relates unless
such

B-1



--------------------------------------------------------------------------------



 



activities are approved by both the Screening Officer of the EPE Partnership
Entities, the EPD Partnership Entities, the DEP Partnership Entities and the
Screening Officer of the TPP Partnership Entities.
Information Screening for Shared Employees
     To the fullest extent possible, Shared Employees should avoid access to
Commercial Information for any Partnership Entities for which they do not
perform Commercial and Development Activities. To the extent that any Shared
Employee who engages in Commercial and Development Activities becomes privy to
Commercial Information relating to Potential Overlapping Assets of any
Partnership Entities for which such employee does not perform Commercial and
Development Activities, such Shared Employee must report that fact and the
nature of the Confidential Information to the Screening Officers who will
maintain a record of the name of the person, the date of the report, and the
nature of the Commercial Information obtained by the Shared Employee.
     Except as expressly permitted by the Screening Officers, to the extent
required to effectively perform the Shared Services or in connection with
existing or potential joint venture arrangements between any of the EPE
Partnership Entities, the EPD Partnership Entities and the DEP Partnership
Entities, on the one hand, and any of the TPP Partnership Entities, on the other
hand, (i) Shared Employees shall not disclose Commercial Information relating to
Potential Overlapping Assets of the TPP Partnership Entities to any director,
officer or employee associated with the EPE Partnership Entities, the EPD
Partnership Entities or the DEP Partnership Entities; and (ii) Shared Employees
shall not disclose Commercial Information relating to Potential Overlapping
Assets of the EPE Partnership Entities, the EPD Partnership Entities or the DEP
Partnership Entities to any director, officer or employee associated with the
TPP Partnership Entities.
     Shared Employees should seek guidance on the foregoing restrictions from
the Screening Officers to the extent that they are uncertain as to an
appropriate course of action.
Information Screening for Dan L. Duncan
     Mr. Dan L. Duncan and his Affiliates directly and indirectly own and
control EPE GP, EPD GP, DEP Holdings and TPP GP. As a result of the potential
conflicts generated by this cross-ownership, Mr. Duncan shall limit his access
to information and his ability to control the management of the TPP Partnership
Entities as described below.
     Mr. Duncan will be screened from any information relating to the Potential
Overlapping Assets of the TPP Partnership Entities except (a) information that
the TPP Partnership Entities have made available to the public, (b) aggregated
financial information and budgets of the TPP Partnership Entities and
(c) information related to environmental matters. The foregoing restrictions
shall not apply if it is determined that Mr. Duncan requires access to
additional information concerning the TPP Partnership Entities and the Screening
Officer of the TPP Partnership Entities determines that the information would
not be competitively sensitive; provided, the foregoing shall apply to the
extent sharing of additional information concerning the TPP Partnership Entities
(including information concerning shippers who store NGLs in Mont Belvieu
Storage Partners, L.P. terminals, or in any other storage facility, or on the
TEPPCO mainline delivery system, in each case as described in the Consent and
Order of the U.S. Federal Trade Commission applicable to the TPP Partnership
Entities) would violate any applicable governmental order.
     Mr. Duncan will not participate in activities involving Commercial
Information related to Potential Overlapping Assets of the TPP Partnership
Entities. All information to be provided to Mr. Duncan will first be given to
the Screening Officer for the TPP Partnership Entities who will ensure that all
Commercial Information relating to the Potential Overlapping Assets has been
removed.
Definitions
     For purposes of these policies and procedures, capitalized terms used but
not defined above shall have the following meanings:

B-2



--------------------------------------------------------------------------------



 



     “Commercial Information” shall mean information about Commercial and
Development Activities or other competitively sensitive information of any
Partnership Entities. Commercial Information includes information regarding
prices, costs, margins, volumes and contractual terms for any particular
customer, any method, tool or computer program used to determine prices for any
asset; all plans or strategies used or adopted to negotiate, target or identify
a particular customer for any asset; all information regarding plans and
prospective budgets to expand or build a new facility; all information regarding
a proposal to buy an existing facility; capacity and capacity utilization of any
facility.
     “Commercial and Development Activities” shall mean operations of the
Partnership Entities relating to sales, marketing, or other services provided to
customers; operation of or proposed changes to, such Partnership Entities’
assets, and the plans and strategies dealing with the business of such
Partnership Entities.
     “Independent Director” shall mean an individual directors who meets the
independence, qualification and experience requirements established by the
Securities Exchange Act of 1934, as amended, and the rules and regulations of
the Securities and Exchange Commission thereunder and by The New York Stock
Exchange.
     “Potential Overlapping Assets” shall mean (i) with respect to the TPP
Partnership Entities, (a) the TE Products Pipeline (to the extent that such
pipeline transports propane), (b) the Val Verde Gathering System, (c) the
Chaparral Pipeline, (d) the Quanah Pipeline and (e) Mont Belvieu Storage
Partners, L.P. terminals, or in any other storage facility, or on the TEPPCO
mainline delivery system (with respect to the assets described in clause (e), as
described in the Consent and Order of the U.S. Federal Trade Commission
applicable to the TPP Partnership Entities) and (ii) with respect to the EPE
Partnership Entities and the EPD Partnership Entities, the Lou-Tex NGL Pipeline,
the Dixie Pipeline, the San Juan Gathering System, the Seminole Pipeline System
and the natural gas liquids storage facilities located at Mont Belvieu, Texas.
     “Screening Officer” shall mean any of Roy Monarch, Michael A. Creel,
Richard H. Bachmann or Stephanie C. Hildebrandt, or subsequent persons
designated by the Boards of each of EPE GP and EPD GP, in the case of the EPE
Partnership Entities and the EPD Partnership Entities and the DEP Partnership
Entities, and William G. Manias or Patricia A. Totten, or subsequent persons
designated by the Board of TPP GP, in the case of the TPP Partnership Entities.
     “Shared Employees” shall mean EPCO employees providing Shared Services.
     “Shared Services” shall mean services provided by EPCO employees to more
than one of the groups of entities comprising the EPE Partnership Entities, the
EPD Partnership Entities, the DEP Partnership Entities and the TPP Partnership
Entities and such services shall include, but not be limited to, human
resources, information technology, financial and accounting services, legal
services and such other services that do not involve Commercial and Development
Activities.

B-3